                                                                                Case 3:16-cr-00440-WHA Document 65 Filed 10/03/18 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7                               IN THE UNITED STATES DISTRICT COURT
                                                                          8
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                              UNITED STATES OF AMERICA,                                    No. CR 16-00440 WHA
                               For the Northern District of California




                                                                         12                  Plaintiff,
                                                                         13     v.                                                         ORDER RE TUESDAY’S
                                                                         14                                                                COMPETENCY HEARING
                                                                              YEVGENIY ALEKSANDROVICH
                                                                         15   NIKULIN,

                                                                         16                  Defendant.
                                                                                                                         /
                                                                         17
                                                                         18          A criminal defendant has the right to be present at each stage of the proceedings.

                                                                         19   Defendant Yevgeniy Nikulin has already refused to appear in court once. A September 4 order

                                                                         20   subsequently granted defendant’s motion for a hearing to determine his competency to stand

                                                                         21   trial. Defendant now refuses to cooperate in his competency evaluation (Dkt. Nos. 60, 63).

                                                                         22          Defendant does not have a right to obstruct the orderly prosecution of this case. The

                                                                         23   undersigned hereby directs the United States Marshals Service to bring defendant to court on

                                                                         24   Tuesday, October 9 (forcibly or otherwise) unless defendant’s counsel presents medical

                                                                         25   evidence beforehand that defendant’s transport to the courthouse will endanger his health.

                                                                         26          In similar circumstances, a defendant’s refusal to attend proceedings has been deemed a

                                                                         27   voluntary waiver of his right to be present. See, e.g., United States v. George, 127 F.3d 1107

                                                                         28   (9th Cir. 1997). Nevertheless, before resorting to waiver, the undersigned directs the Marshals
                                                                                Case 3:16-cr-00440-WHA Document 65 Filed 10/03/18 Page 2 of 2



                                                                          1   Service to bring defendant to court. Dr. Alexander Grinberg shall also personally appear at the
                                                                          2   October 9 hearing.
                                                                          3
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: October 3, 2018.
                                                                                                                                      WILLIAM ALSUP
                                                                          7                                                           UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             2
